This proceeding in error was docketed in this court on February 20, 1913, and the cause regularly set for submission on July 8, 1915. The plaintiff in error has failed to file and serve a brief as required by rule 7 of this court (38 Okla. vi, 137 Pac. ix), and on July 8, 1915, the defendants in error filed their motion to dismiss the appeal for the failure of the plaintiff in error to prosecute the same, and we therefore recommend, on authority of Turner Hardware Co. v. John DeerePlow Co., 39 Okla. 633, 136 P. 417, that the appeal be dismissed.
By the Court: It is so ordered.